Third District Court of Appeal
                               State of Florida

                       Opinion filed November 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-956
                      Lower Tribunal No. F20-17155
                          ________________


                             Carlos Crespo,
                                  Appellant,

                                     vs.

                       Mark S. Inch, etc., et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Zachary
James, Judge.

     Carlos Crespo, in proper person.

      Rana Wallace, General Counsel, and Mark Hiers (Tallahassee),
Deputy General Counsel, for appellee Florida Commission on Offender
Review; Lance Neff, General Counsel, and Beverly Brewster
(Tallahassee), Assistant General Counsel, for appellee Florida Department
of Corrections.

Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.
Affirmed.




            2